Name: Commission Implementing Regulation (EU) 2016/818 of 17 May 2016 amending Implementing Regulation (EU) No 1030/2014 laying down implementing technical standards with regard to the uniform formats and date for the disclosure of the values used to identify global systemically important institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  economic analysis;  financial institutions and credit;  technology and technical regulations;  information and information processing;  documentation
 Date Published: nan

 25.5.2016 EN Official Journal of the European Union L 136/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/818 of 17 May 2016 amending Implementing Regulation (EU) No 1030/2014 laying down implementing technical standards with regard to the uniform formats and date for the disclosure of the values used to identify global systemically important institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1), and in particular the third subparagraph of Article 441(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1030/2014 (2) specifies the uniform format for the disclosure of the indicator values used to identify global systemically important institutions (G-SIIs) in accordance with Article 131 of Directive 2013/36/EU of the European Parliament and of the Council (3). (2) The disclosure templates used by institutions identified as G-SIIs in accordance with Article 131 of Directive 2013/36/EU should take into account international standards, particularly those issued by the Basel Committee on Banking Supervision (BCBS). (3) The template in the Annex to Implementing Regulation (EU) No 1030/2014 mirrors the one used by the BCBS for the data collection exercise for 2015. (4) The BCBS publishes an updated reporting template in January of each year. In order to promote global consistency in disclosure and transparency in the process of identification of G-SIIs, Regulation (EU) No 1030/2014 should be amended. (5) Given that the data collection for the identification process in 2016 starts in the first quarter of 2016 and institutions need clarity as to which data must be disclosed, this Regulation should enter into force immediately. (6) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority (EBA) to the Commission. (7) The EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, has analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1030/2014 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Uniform format G-SIIs shall report the information used to identify G-SIIs (indicators, ancillary data and memorandum items) to the relevant authority in electronic format using the template in the Annex to this Regulation, taking into consideration the further specifications of the underlying data and the instructions issued by the relevant authority each year. By using that template and taking into consideration these specifications and instructions, G-SIIs shall publicly disclose the values of the indicators used for determining the score of the institutions in accordance with the identification methodology set out in Regulation (EU) No 1222/2014. G-SIIs shall not be bound to disclose publicly the ancillary data and memorandum items; (2) the third subparagraph of Article 3 is replaced by the following: Without undue delay, following the disclosure of that information by the G-SIIs, relevant authorities shall send those completed templates, including the ancillary data and the memorandum items, to the EBA. The EBA shall disclose the completed template, excluding the ancillary data and the memorandum items, on its website for centralisation purposes.; (3) the Annex is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Implementing Regulation (EU) No 1030/2014 of 29 September 2014 laying down implementing technical standards with regard to the uniform formats and date for the disclosure of the values used to identify global systemically important institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 284, 30.9.2014, p. 14). (3) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX ANNEX TEMPLATE FOR THE IDENTIFICATION OF GLOBAL SYSTEMICALLY IMPORTANT INSTITUTIONS (G-SIIs) General Bank Data Section 1: General Information a. General information provided by the relevant supervisory authority: (1) Country code (2) Bank name (3) Reporting date (yyyy-mm-dd) (4) Reporting currency b. General Information provided by the reporting institution: (1) Reporting unit (2) Accounting Standard (3) Date of public disclosure (yyyy-mm-dd) (4) Language of public disclosure (5) Web address of public disclosure Size Indicator Section 2: Total Exposures Amount Interconnectedness Indicators Section 3: Intra-Financial System Assets Amount Section 4: Intra-Financial System Liabilities Amount Section 5: Securities Outstanding Amount Substitutability/Financial Institution Infrastructure Indicators Section 6: Payments made in the reporting year (excluding intragroup payments) Amount Section 7: Assets Under Custody Amount Section 8: Underwritten Transactions in Debt and Equity Markets Amount Complexity Indicators Section 9: Notional Amount of Over-the-Counter (OTC) Derivatives Amount Section 10: Trading and Available-for-Sale Securities Amount Section 11: Level 3 Assets Amount Cross-Jurisdictional Activity Indicators Section 12: Cross-Jurisdictional Claims Amount Section 13: Cross-Jurisdictional Liabilities Amount Ancillary data Section 14: Ancillary indicators Amount Section 15: Ancillary items Amount